Citation Nr: 9918082	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-26 870	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a left hand wound including a scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
January 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 RO 
rating decision which granted service connection for 
residuals of a penetrating wound of the left hand including a 
scar, and assigned a noncompensable rating.  The veteran 
appealed for a higher rating.  In April 1997, the RO 
increased the rating to 10 percent.  The veteran continues to 
appeal for a higher rating.

In October 1996, the RO also granted service connection for a 
wound scar near the left eye and assigned a noncompensable 
rating.  In December 1996, the veteran filed a notice of 
disagreement with the rating assigned, and he was 
subsequently sent a statement of the case in January 1997 
which included this issue.  In April 1997, the RO assigned a 
higher rating of 10 percent for the scar near the left eye.  
The veteran did not submit a substantive appeal with respect 
to this issue, and thus such issue is not before the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998); Roy v. Brown, 5 
Vet.App. 554 (1993).


REMAND

The Board finds that the veteran's claim for a rating higher 
than 10 percent for residuals of a left hand wound (including 
a scar) is well grounded, meaning plausible, and the file 
shows that further development is needed to assist the 
veteran in his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1998);  Murphy v. Derwinski 1 
Vet.App. 78 (1990)

The veteran's service medical records show that in December 
1967, while serving in Vietnam, he sustained a penetrating 
fragment wound of the dorsum of the left hand.  He was 
hospitalized for several days and underwent wound debridement 
and delayed closure of the wound.  There was reportedly no 
artery or nerve involvement.  A couple of weeks following the 
injury, the veteran reported that he had a shock sensation in 
the 2nd digit of the left hand when he hit the wound area, 
and it was also noted he had residuals of trauma to the 4th 
digit from hitting it on a rock (the service records suggest 
that such occurred 2 1/2 months earlier, which would be an 
incident separate from the fragment wound).  Impressions 
included a traumatic neuroma of the dorsum of the left hand.  
The veteran's January 1969 service separation examination is 
negative for any complaints or abnormal findings regarding 
the left hand.  

On a VA skin examination in February 1997, the veteran stated 
that he developed numbness around the index finger and base 
of the thumb of the left hand.  He stated that the numbness 
started after he got out of the service.  The examiner noted 
that the veteran had a hypersensitive scar in the region of 
the base of the left thumb on the dorsal surface of his left 
hand.  A March 1997 neurological examination led to a 
diagnosis of traumatic left radial sensory neuralgia with 
causalgia, and mild left carpal tunnel syndrome.  VA 
outpatient treatment reports from September 1996 to July 1997 
show that the veteran was treated for left hand problems, and 
diagnoses included left hand dysesthesia and probable reflex 
sympathetic dystrophy.

The RO has rated the service-connected left hand wound 
residuals as a scar, and the current 10 percent rating is 
based on the RO's finding that the scar was tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  
The medical evidence in the instant case raises the question 
as to whether the veteran's additional left hand symptoms and 
functional impairment are attributable directly to the wound 
in service, are secondary to the wound scar, or are unrelated 
to service.  The Board finds that the veteran should undergo 
another VA examination to address this matter.  It should be 
noted that scars may also be rated based on related 
functional impairment (38 C.F.R. § 4.118, Code 7805); if the 
left hand wound in service resulted in muscle injury, a 
rating under a code for muscle injury may be appropriate 
(codes in 38 C.F.R. § 4.73); if the left hand wound or 
residual scar resulted in nerve injury, a rating under a code 
for peripheral nerve injury may be appropriate (codes in 
38 C.F.R. § 4.124a); and there is a possibility of separate 
ratings for a painful scar and any other distinct disability 
(Esteban v. Brown, 6 Vet. App. 259 (1994)).

The RO should also obtain any recent medical records 
regarding treatment of the left hand.  Murincsak v. 
Derwinski, 2 Vet.App. 363  (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for left 
hand problems since July 1997; the RO 
should obtain the related treatment 
records which are not already of record, 
following the procedures of 38 C.F.R. 
§ 3.159.

2.  The veteran should undergo VA 
orthopedic and neurological examinations 
to determine the nature and current 
severity of all residuals of a left hand 
wound.  The claims folder should be 
provided to and reviewed by the 
examiners, including the service records 
concerning the left hand wound.  
Following current examination and review 
of historical records, the doctors should 
identify and fully describe all current 
left hand conditions (including any 
muscle injury and/or nerve injury) which 
are deemed to be the result of the wound 
in service or secondary to the wound 
scar.  The left hand wound scar itself 
should also be fully described, including 
whether it is tender and painful on 
objective demonstation and whether it 
produces functional impairment.

3.  After the foregoing, the RO should 
review the veteran's claim for a higher 
rating for residuals of a left hand 
wound.  If the claim is denied, the 
veteran and his 



representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




